Citation Nr: 0932818	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of teeth, claimed as residuals of a dental extraction.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastrointestinal disability, claimed as hiatal hernia and 
punctured esophagus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part denied entitlement under 38 U.S.C. 
§ 1151 for a dental extraction and a gastrointestinal 
disability.  

The January 2006 decision also denied entitlement to special 
monthly pension, benefits under § 1151 for lumbar spine 
disability and left knee disability; and determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for bilateral hearing loss.  The 
Veteran submitted a notice of disagreement on all issues.  
However, an informal conference was held in October 2007 and 
at that time, the Veteran indicated that he was withdrawing 
these issues.  See 38 C.F.R. § 20.204 (2008).  The only 
issues that have been perfected for appeal are those listed 
in the "Issues" section above.  

A review of the file indicates the Veteran requested both a 
Decision Review Officer (DRO) hearing and an informal 
conference.  As noted, an informal conference was held in 
October 2007.  By statement dated in November 2007, the 
request for a DRO hearing was withdrawn.  

In May 2009, a Central Office hearing was held before the 
undersigned Veterans Law Judge (VLJ).  At that time, the 
Veteran submitted additional medical evidence along with a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  
The Board observes that additional medical evidence was added 
to the claims file in June 2008 and that a Supplemental 
Statement of the Case (SSOC) was not furnished.  At the 
hearing, the VLJ discussed this with the Veteran and his 
representative and they indicated they preferred the Board 
consider this evidence rather than returning the case to the 
RO.  Therefore, a remand solely to have the RO issue a SSOC 
would serve no useful purpose and is not required.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  In September 2004, the Veteran underwent an extraction of 
tooth #9.  In October 2004, he underwent an extraction of 
tooth #10.  He subsequently developed an infection in the 
area.  To date, various teeth have been extracted; however, 
the preponderance of the evidence establishes that extraction 
of teeth was due to non-restorable caries and periodontitis.  

2.  Even assuming, without conceding, that the Veteran lost 
additional teeth due to the infection at the extraction site, 
the preponderance of the evidence does not show that that 
there was fault or negligence on VA's part in rendering the 
dental treatment; that the complication was unforeseeable; or 
that the treatment was rendered without informed consent.  

3.  In January 2005, the Veteran underwent an 
esophagogastroduodenoscopy (EGD).  Medical tests shortly 
following this procedure do not show a ruptured esophagus or 
hiatal hernia.  Hiatal hernia was first documented on barium 
swallow in May 2006.  

4.  Even assuming, without conceding, that a hiatal hernia 
was caused by the January 2005 EGD, the preponderance of the 
evidence does not show that there was fault or negligence on 
VA's part in rendering medical treatment; that the 
complication was unforeseeable; or that the testing was 
rendered without informed consent.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for loss of teeth, claimed as a residual of dental 
extraction, are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.361, 3.381 (2008).

2.  The criteria for compensation under 38 U.S.CA. § 1151 for 
gastrointestinal disability, claimed as a punctured esophagus 
and hiatal hernia, are not met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letters dated in April and November 2005, the RO notified 
the Veteran of the evidence necessary to substantiate his 
claims for compensation under § 1151 for dental and 
gastrointestinal disabilities.  The Veteran was advised of 
the information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence in his possession that 
pertained to his claims.  By letter dated in March 2006, the 
Veteran was provided information regarding how VA assigns 
disability ratings and effective dates.  The claims were 
readjudicated in the October 2007 SOC.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains extensive VA medical center (VAMC) 
records as well as Social Security Administration (SSA) 
records.  The Veteran has not provided authorization for 
release of any private records.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As discussed in detail below, the Veteran's dental treatment 
was reviewed and deemed appropriate.  The claims file also 
contains extensive documentation regarding GI treatment, to 
include a second opinion addressing whether further testing 
was needed.  

The Board acknowledges, however, that the RO did not 
specifically request medical opinions regarding the Veteran's 
§ 1151 claims.  The Veteran essentially contends that he lost 
his teeth because the VA did not use sutures following the 
extraction of his tooth and that during his January 19, 2005 
EGD, the VA punctured his esophagus resulting in a hiatal 
hernia.  The Veteran is competent to describe his dental 
treatment as well as his experiences during the EGD and the 
symptoms felt thereafter.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  However, the 
is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as whether the failure to 
suture the extraction site caused a dental infection 
resulting in the loss of his teeth or whether the VA 
punctured his esophagus resulting in a hiatal hernia.  
Furthermore, he is also not competent to render an opinion as 
to whether there was any negligence or similar fault on the 
part of VA in providing the contested treatment, or to offer 
an opinion as to whether such an event was not reasonably 
foreseeable.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran's lay assertions can serve to 
establish any association between his currently claimed 
disabilities and VA treatment.  As there is no competent 
evidence suggesting such an association, the Board finds that 
examinations or medical opinions are not warranted under the 
criteria set forth in McLendon.  See Wells v. Principi, 326 
F. 3d 1381 (Fed. Cir. 2003).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran's claims for benefits were filed in December 2004 
and June 2005 and the amended version of 38 U.S.C. § 1151 is 
for application.  In pertinent part, section 1151 provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of a veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was the 
result of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2008).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in language 
understandable to the patient the nature of a proposed 
procedure or treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient must be given the 
opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely 
without coercion.  The practitioner must advise if the 
proposed treatment is novel or unorthodox.  The patient may 
withhold or revoke his or her consent at any time.  38 C.F.R. 
§ 17.32(c) (2008).  The informed consent process must be 
appropriately documented in the health record.  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require anesthesia.  38 C.F.R. 
§ 17.32(d) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of teeth, claimed as residuals of a dental extraction  

In his December 2004 claim, the Veteran stated that he had a 
tooth pulled in September 2004 and that it was not stitched 
resulting in a staph infection, which caused him to lose all 
of his teeth.  At the May 2009 hearing, the Veteran reported 
that he had a number of teeth extracted from the front of his 
mouth and they left the area open and during the next couple 
of days, food entered the area of the extraction.  He started 
having problems with his gums and was running a fever.  He 
was put on antibiotics and had to be cut right across the 
front of the mouth and the area was drained and cleansed.  He 
indicated the dentist was perturbed because the area had not 
been closed with sutures.  When asked whether he was 
currently having problems with his gums or teeth, the Veteran 
indicated that it was just the fact that he did not have any 
teeth.  He felt that his remaining teeth got loose from the 
infection and had to be pulled.  

VA dental records show the Veteran was seen in September 2004 
for complaints of multiple painful teeth upper anterior and 
upper left posterior.  Comprehensive oral examination at that 
time listed missing teeth as numbered 1, 2, 3, 4, 6, 11, 12, 
15, 16, 17, 18, 19, 20, 21, 23, 30, 31, 32 and caries in 
teeth numbered 5, 7, 8, 9, 10, and 22.  Tooth #9 had non-
restorable caries involving pulp and was painful.  The 
Veteran agreed to removal of tooth #9 at this time and signed 
SF 522/consent form verbalizing his understanding of the 
procedure, risks, benefits, alternatives, etc.  He underwent 
routine forceps removal of the tooth without complication.  
There was minimal bleeding controlled by pressure with 
sterile gauze.  No sutures were used.

On October 4, 2004, tooth #10 was extracted based on a 
diagnosis of non-restorable caries and acute periapical 
abscess.  The standard consent form was completed.  One 
suture was used.  

On November 4, 2004, the Veteran was seen for a cleaning 
appointment.  Diagnosis was missing teeth and chronic 
periodontitis.  He also complained of pain in the #10 area.  
Exudate was evident.  X-ray of the area was negative.  The 
area was debrided with saline.  The Veteran returned on 
November 9, 2004.  The #10 area was still draining but the 
Veteran reported decreasing discomfort.  The area was 
irrigated with sterile saline and the Veteran was instructed 
to continue warm saline rinses.  

The Veteran was seen on November 15, 2004 with complaints 
that area #10 was still draining and infected.  A treatment 
plan was discussed and accepted by the patient.  A full 
thickness flap in the #9-10-11 area was curetted and 
irrigated.  Primary closure was with silk interrupted 
sutures.  The Veteran was placed on antibiotics.  

On November 18, 2004, tooth #7 was extracted for non-
restorable caries.  Consent was obtained and it was a routine 
forceps removal without complications.  At that time, sutures 
from the #10 extraction site were removed and it appeared to 
be healing well.  On November 24, 2004, tooth #5 was removed 
due to a retained dental root and tooth #8 was removed due to 
periodontal disease.  Consent was obtained.  

On November 30, 2004, the Veteran presented to the dental 
clinic with complaints of pain from previous extractions.  
Clinical and radiographic examination showed post extraction 
sites #5, 7, 8 and post surgical infection in the area of #9, 
10, 11.  There was a possible dry socket at #7 and 8 and this 
area was pack with iodoform and eugenol (no anesthesia).  
Note dated December 3, 2004 indicates the extraction sites 
were healing satisfactorily with no further treatment of the 
extraction sites indicated at that time.  

On December 9, 2004, the Veteran presented with complaints of 
swelling in the upper incisor area for three days.  
Examination revealed erythema of interdental/incisal papillae 
area.  X-ray revealed bone spicule traumatizing soft tissue 
when pressure applied.  The Veteran was offered options with 
risks, benefits, and alternatives.  He chose to have the bone 
smoothed and signed the standard consent form while 
verbalizing his understanding.  Following local anesthesia, 
localized alveoplasty was performed leaving the alveolar 
crest level with adjacent crest and smooth.  Closure was with 
three black silk sutures.  Antibiotics were prescribed and 
minimal bleeding was controlled by pressure on sterile gauze.  
The Veteran was cautioned not to rinse for 24 hours and to 
avoid food impaction in the area.  The sutures were removed 
on December 14, 2004 and it was noted that it was healing 
well.  

A February 2005 letter from the Director of the VA Maryland 
Health Care System to a State Senator indicates that the 
Director of the Dental Care Clinical Center (Dr. P.L.) 
completed a review of the Veteran's concerns.  Based on the 
evaluation of the documentation of dental care the Veteran 
received from September 2004 to the present, Dr. L. concluded 
that the Veteran's treatment was appropriate to his needs.  
It was further noted that emergency dental care was initiated 
during the Veteran's inpatient stay and that it was in his 
best interest to continue this treatment once discharged.  
The treatment included multiple extractions, root canal 
therapy and restorations.  Currently, the Veteran was in the 
process of having his missing teeth replaced with a dental 
prosthesis.

Subsequent notes show continued dental treatment with upper 
and lower partials provided.  

As discussed, entitlement to compensation under section 1151 
cannot be established unless certain causation requirements 
are met.  See 38 C.F.R. § 3.361(c), (d) (2008).  

Evidence of record shows that the Veteran had numerous 
missing teeth prior to the initiation of VA dental treatment 
in September 2004 and evidence does not show that the Veteran 
lost all of (or his remaining teeth)as a result of the 
infection in the area of #9, 10, and 11.  Rather, dental 
notes suggest the Veteran had periodonitis and multiple 
dental caries for which various teeth were extracted.  

Even assuming, without conceding, that the Veteran lost 
remaining teeth due to the infection in the area of #9, 10, 
and 11, the Board notes that additional disability, in and of 
itself is not sufficient to establish entitlement to 
compensation.  In considering whether the VA exercised the 
appropriate degree of care, the Board has considered the 
Veteran's arguments that the initial extraction site should 
have been sutured.  As previously noted, the Veteran is not 
competent to state what should or should not have been done 
in terms of medical treatment.  See Jandreau, supra; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Additionally, the Veteran's records were reviewed by the 
Director of the Dental Care Clinical Center who indicated 
that the Veteran's treatment was appropriate to his needs.  
The record does not contain competent evidence supporting a 
finding of fault on the part of VA physicians nor does it 
contain information indicating that infection was not 
reasonably foreseeable.  

As noted above, the Veteran consented to the various dental 
extractions.  There is no indication of, nor does the Veteran 
contend, that the dental treatment was rendered without his 
informed consent.  

Finally, the Board notes that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 C.F.R. § 3.381(a) 
(2008).  Service connection for purposes of payment of 
disability compensation is precluded by law.  Thus, as 
compensation under § 1151 as paid as if the disability at 
issue service-connected, the Board is of the opinion that 
compensation in this instance would be precluded by law, even 
if additional disability in the form of replaceable missing 
teeth resulted as a consequence of negligence or similar 
fault on the part of VA.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Gastrointestinal disability, claimed as hiatal hernia and 
punctured esophagus

In his June 2005 claim, the Veteran reported that on January 
19, 2005, he had an upper GI which resulted in a punctured 
esophagus and hiatal hernia.  At the May 2009 hearing, the 
Veteran reported that he did not receive any sedation for the 
January 2005 test and he claims that he suffered a blunt 
injury from the scope when it got "hung up."  He indicated 
that following the procedure, he felt a sharp pain and 
thought he was having a heart attack.  The Veteran claims his 
hernia was present following the procedure but that VA was 
trying to cover it up.  He acknowledges that a hiatal hernia 
was not shown on initial tests but contends one was present 
and that it did not show up because VA was not ordering the 
correct test.  The Veteran appears to be arguing that the 
January 2005 testing caused injury resulting in a hernia and 
that VA failed to detect the hernia.  Specifically, that the 
hernia was not detectable until the valsalva maneuver was 
accomplished.  

VA records show that the Veteran underwent an EGD on January 
19, 2005.  This was an elective procedure and the indication 
was surveillance for Barrett's esophagus.  The report 
indicates that the benefits, risks, and alternatives to the 
procedure were discussed and informed consent was obtained.  
It was noted that the endoscope was passed with ease under 
direct visualization to the 2nd portion of the duodenum.  

On January 21, 2005, the Veteran presented with complaints of 
abrupt onset of abdominal pain in the epigastrum and right 
upper quadrant after the EGD.  It was noted that the EGD was 
easily performed and that biopsies showed reflux changes.  
Impression was gas pain versus complication of endoscopy with 
gastroesophageal reflux disease (GERD).  The Veteran returned 
for follow-up on January 24, 2005.  Given the continued 
discomfort, abdominal and chest x-rays were ordered.  No 
acute findings were noted.  The Veteran returned on January 
25, 2005 and was informed of the lack of concerning x-ray 
findings and was encouraged to continue taking omeprazole for 
his heartburn symptoms.  The Veteran became upset with the 
news and stated that he was told by another VA employee that 
the best test to evaluate his esophagus was an MRI.  The 
physician (a gastroenterology fellow) disagreed and indicated 
that the best test was more likely the endoscopy which he had 
one week prior.  The Veteran apparently filed a complaint 
with the patient advocate.  Addendum dated February 4, 2005 
by the Chief of Gastroenterology notes his agreement that an 
MRI was not appropriate.  

The Veteran underwent an upper GI on January 31, 2005.  
Impression was findings suggestive of an active ulcer in the 
apex of the duodenal bulb.  Correlation with recent EGD 
should be informative.  The GI series otherwise was 
unremarkable.  Specifically, there was no evidence of a 
hiatal hernia or GE reflux.  

GI note dated February 11, 2005 summarizes the previous 
treatment and diagnostic findings.  The Veteran was still 
complaining of some epigastric/right upper quadrant 
tenderness.  Physical examination showed an area of 
tenderness in the epigastric/right upper quadrant.  
Impression was abdominal pain which appears to have worsened 
after the endoscopy for unclear reasons.  It was noted that 
he had a probable duodenal ulcer in the bulb which was not 
seen during the endoscopy.  Primary treatment for a duodenal 
ulcer is proton pump inhibitor therapy and the Veteran was 
currently on a high dose.  The other potential etiology of a 
duodenal ulcer is a helicobacter pylori infection and a serum 
antibody was being checked.  

GI note dated in March 2005 indicates that the serum H. 
pylori test was positive and a course of standard H. pylori 
treatment was ordered and completed without problems.  

The Veteran underwent an echogram of the right upper quadrant 
in April 2005.  Impression was unremarkable ultrasound 
examination of the right upper quadrant.  

GI note dated in May 2005 indicates continued complaints of 
reflux symptoms and right upper quadrant pain.  Impression 
was reflux and chronic abdominal pain, history of duodenal 
ulcer.  

GI note dated July 8, 2005 documents the Veteran complaints 
of persistent right upper quadrant pain.  Examination of the 
abdomen revealed an area of focal tenderness just to the 
right of his epigastric area.  There was also an area of some 
possible fullness especially with Valsalva, however no overt 
defect could be palpitated.  Impression was abdominal pain 
and tenderness in the right upper quadrant of unclear 
etiology.  Questionable internal hernia versus a small 
external hernia defect versus other pathology overlying the 
liver was noted.  It was also noted that recent ultrasound 
was normal.  The case was discussed with the Chief of 
Gastroenterology and a CT scan of the abdomen and pelvis was 
ordered.  The scan showed no significant abnormality of the 
abdominal organs.  

A GI attending note dated July 21, 2005 indicates that the 
Veteran's complete GI record was reviewed at his request for 
a second opinion.  It was noted that he arrived for his EGD 
without an escort and thus underwent the procedure unsedated.  
The Veteran claimed that during the procedure he was told he 
had a hiatal hernia, but one was not documented in the 
procedure note.  Post procedure, he developed chest and 
abdominal pain.  X-rays did not reveal a perforation and a 
hiatal hernia was not seen on upper GI series.  A duodenal 
ulcer was noted and he was treated appropriately for H. 
pylori.  Subsequent CT demonstrated no etiology for the pain 
and an ultrasound was normal.  It was noted that the Veteran 
was most concerned about a hiatal hernia and was requesting 
another endoscopy with sedation.  It was the examiner's 
opinion that the risks of endoscopy and conscious sedation 
were not warranted to exclude a hiatal hernia for finding one 
would not change the medical management.  It was further 
noted that a large hernia that might warrant repair had been 
ruled out by the EGD and barium study.  

In May 2006, the Veteran presented with various complaints 
including GERD.  He reported a sensation of food sticking in 
his throat.  Assessment included rule out dysphagia.  A 
barium swallow was subsequently conducted and impression was 
moderately prominent sliding hiatal hernia with evidence of 
GE reflux.  Prominence of the cricopharyngeus muscle was also 
noted; otherwise unremarkable.  It was also noted that the 
hernia was induced with the Valsalva maneuver.  

GI consult in September 2006 documented the Veteran's 
complaints and diagnostic testing.  Impression was (1) GERD 
with persistent extraesophageal (laryngeal) findings despite 
continued PPI regimen and H. pylori treatment; and (2) hiatal 
hernia, moderate - noted on recent esophagram.  The Veteran 
continued with complaints and in January 2008, underwent a 
laparoscopic nissen fundoplication.  

On review, medical evidence of record does not establish that 
the Veteran's esophagus was punctured or that he developed a 
hiatal hernia as a result of injury during the January 2005 
EGD.  The Board acknowledges the Veteran's reports of 
increased symptoms immediately following the test.  As 
discussed above, although the Veteran is competent to report 
his experiences during the test and the symptoms thereafter, 
he is not competent to render a medical diagnosis or etiology 
opinion.  See Jandreau, supra; see Espiritu, supra.  
Additionally, as set forth in detail, testing following the 
January 2005 EGD did not reveal any esophageal perforations 
or hiatal hernia and there is no radiological evidence of a 
hiatal hernia until May 2006.  The Board has considered the 
Veteran's arguments that the hiatal hernia was present 
following the January 2005 EGD and that it would have been 
discovered had VA ordered the correct tests.  Medical 
evidence of record shows that the Veteran was seen by various 
GI doctors following the January 2005 EGD and that multiple 
tests were ordered including upper GI, CT scan, and 
ultrasound.  A second opinion was also obtained, which 
essentially concluded that no further testing was warranted.  
The Board is not in a position to make medical judgments 
regarding whether additional testing should have been 
accomplished, and the Board ultimately places for more weight 
on the conclusions of competent health care providers 
following repeated examination and diagnostic studies than on 
the lay assertions of the Veteran.  See Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

Furthermore, even assuming, without conceding, that the 
Veteran's hiatal hernia was caused by the January 2005 EGD, 
the record does not contain competent evidence establishing 
or even suggesting fault on the part of the VA, or that such 
a complication was not an event reasonably foreseeable.  
Further, as noted above, the Veteran consented to an 
unsedated EGD and there is no indication of, nor does the 
Veteran contend, that the test was rendered without his 
informed consent.  For these reasons, the Board concludes 
that the preponderance of the evidence is against the claim 
for compensation benefits under 38 U.S.C.A. § 1151.


ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of teeth, 
claimed as residuals of a dental extraction, is denied. 

Compensation under 38 U.S.C.A. § 1151 for gastrointestinal 
disability, claimed as hiatal hernia and ruptured esophagus, 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


